Exhibit AZARGA® Ophthalmic Suspension Approved for Treatment of Patients with Glaucoma or Ocular Hypertension in the European Union Huenenberg, Switzerland – December 2, 2008 – Alcon, Inc. (NYSE:ACL) announced today that the European Medicines Agency (EMEA) has approved Alcon’s fixed combination eye drop, AZARGA®(brinzolamide 10mg/ml+timolol 5mg/ml) ophthalmic suspension, for treatment of elevated intraocular pressure (IOP) associated with open-angle glaucoma or ocular hypertension in adult patients for whom monotherapy provides insufficient IOP reduction. Two clinical studies showed AZARGA® ophthalmic suspension to be more comfortable and better tolerated by patients than COSOPT*.In a patient preference study comparing AZARGA® and COSOPT*, 79 percent of the glaucoma patients who expressed a preference preferred AZARGA®.Many physicians believe that more comfortable medication may enhance adherence to dosing regimens for patients with glaucoma, which is critical to protecting them against potential vision loss. Clinical trials supporting the approval also showed the active ingredients in AZARGA® suspension to be more effective when delivered in combination than either of them individually.AZARGA® demonstrated superior IOP-lowering efficacy at every time point measured in the study versus the individual components alone, while demonstrating a similar safety profile.In addition, a head to head study showed that AZARGA® provides IOP lowering efficacy that is similar to COSOPT*. “This new product is a direct result of our commitment to offering more treatment options to patients affected by glaucoma," said Sabri Markabi, M.D., Alcon's senior vice president of research and development and chief medical officer.“It is important to have an effective treatment that is both comfortable and convenient for patients with a chronic disease such as glaucoma.” AZARGA® ophthalmic suspension will be available in Europe beginning in early About
